DETAILED ACTION
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (WO 9511465 A2) in view of Thompson (US 9846232 B1).
Regarding claim 1, Benson[Fig 24, 25, 30] teaches three main faces, extending from a main vertex, the main faces forming a main trirectangular trihedron[Fig 24, 25 has multiple triangles so either #155 can be the main vertex which is in the shape of a trirectangular trihedron as shown by the highlighed triangle in the figure below #161 being large triangle or #162 the small [AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    332
    292
    media_image1.png
    Greyscale
triangle both read on the claim of the main vertex];  

defining a main base plane[#154 in Fig 21], lying facing the main vertex, and forming a base of the main trirectangular trihedron[Fig 24, 25 has a base #154 in Fig 21]; 
the target comprising at least one auxiliary reflector fastened to the main reflector, the or each auxiliary reflector[Fig 25 has main reflector #155 and auxiliary reflectors #162 around main reflector]: 
comprising three auxiliary faces, extending from an auxiliary vertex, the auxiliary faces forming an auxiliary trirectangular trihedron[auxiliary reflectors #162 in Fig 25 have 3 faces and form a trirectangular trihedron]; 
defining an auxiliary base plane, lying facing the auxiliary vertex, and forming a base of the auxiliary trirectangular trihedron[All reflectors in Fig 24, 25 have a base #154 in fig 21]; …..
wherein:two adjacent main faces are separated by a ridge, extending from the main vertex[Ridge in #155 in Fig 25 is separated from #162 as shown in figure below]; 

    PNG
    media_image2.png
    165
    227
    media_image2.png
    Greyscale

 
at least one auxiliary reflector is an internal auxiliary reflector[Page 23; para 1 discusses internal reflection]; 
the auxiliary vertex of the internal auxiliary reflector is located on said ridge[Auxiliary vertex of #162 on ridge];
 the internal auxiliary reflector is delineated by: said adjacent main faces, the latter forming the auxiliary faces of the internal auxiliary reflector[#155 is separated by the ridge from #162]; 
a transverse auxiliary face extending between the adjacent main faces, parallel to a main face opposite said adjacent main faces[Highlighed face at #162 forms transvers auxiliary face that is parallel to main face opposite said adjacent main faces].  
 
    PNG
    media_image3.png
    165
    227
    media_image3.png
    Greyscale

Benson does not explicitly teach wherein ….. the target being such that the auxiliary base plane or each auxiliary base plane, is parallel to the main base plane;…
Thompson teaches that ….. the target being such that the auxiliary base plane or each auxiliary base plane, is parallel to the main base plane[#12a, #12b in Fig 3A; Col 6; Lines 5-25 has projections on the main target meaning the auxiliary targets are on the main target resulting in its planes being parallel to the main base plane];…
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the target in Benson with the auxiliary targets on a parallel plane from the main plane in Thompson to provide differentiated structures and distinctive points of reference for data registration.
Regarding claim 2, Benson does not explicitly teach wherein at least one auxiliary vertex, or each auxiliary vertex, is placed at a distance, with respect to the main base plane different from a distance between the main vertex and the main base plane, the distance being measured perpendicular to the main base plane. 
Thompson teaches that wherein at least one auxiliary vertex, or each auxiliary vertex, is placed at a distance, with respect to the main base plane different from a distance between the main vertex and the main base plane, the distance being measured perpendicular to the main base plane.[#12a, #12b in Fig 3A; Col 6; Lines 5-25 has projections on the main target meaning the auxiliary targets are on the main target] 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the target in Benson by placing the auxiliary targets at a distance from the main target as taught by Thompson to provide differentiated structures and distinctive points of reference for data registration.
Regarding claim 3, Benson, as modified, teaches comprising at least two auxiliary reflectors fastened to the main reflector [There are multiple auxiliary reflectors #155 on main reflector]
Regarding claim 4, Benson does not explicitly teach wherein each auxiliary vertex is positioned at the same distance with respect to the main vertex, in a direction perpendicular to the main base plane. 
Thompson teaches that wherein each auxiliary vertex is positioned at the same distance with respect to the main vertex, in a direction perpendicular to the main base plane.[#12a, #12b in Fig 3A; Col 6; Lines 5-25 has projections on the main target meaning the auxiliary targets are on the main target] 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the target in Benson by placing the auxiliary targets at a distance from the main target as taught by Thompson to provide differentiated structures and distinctive points of reference for data registration.
Regarding claim 5, Benson does not explicitly teach wherein at least two auxiliary vertices are respectively positioned at two different distances from the main vertex, the distances being measured perpendicular to the main base plane. 
Thompson teaches that wherein at least two auxiliary vertices are respectively positioned at two different distances from the main vertex, the distances being measured perpendicular to the main base plane[#12a, #12b in Fig 3A; Col 6; Lines 5-25 has projections on the main target having different locations; See also #52 in Fig 7] 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the target in Benson by placing the auxiliary targets at a distance from the main target as taught by Thompson to provide differentiated structures and distinctive points of reference for data registration.
Regarding claim 6, Benson, as modified, wherein each reflector defines a volume, delineated by the faces forming said reflector and the base plane of said reflector, the target being such that the volumes respectively defined by at least two reflectors, chosen from the main reflector and one auxiliary reflector, are different. [The volume of the main reflector #161 is different from auxiliary reflector #162].  
Regarding claim 7, Benson, as modified, comprising a plurality of auxiliary reflectors, each auxiliary reflector being an internal reflector. [Multiple auxiliary reflectors #162 in Fig 25].  
Regarding claim 8, Benson does not explicitly teach wherein: the main reflector delineates an internal space, lying between the main faces and the main base plane; at least one auxiliary reflector is placed outside the internal space. 
Thompson teaches that wherein: the main reflector delineates an internal space, lying between the main faces and the main base plane; at least one auxiliary reflector is placed outside the internal space[#12a, #12b in Fig 3A; Col 6; Lines 5-25 has projections which are the auxiliary reflectors outside the main target #10]
Regarding claim 9, Benson does not explicitly teach at least two auxiliary reflectors fastened to the main reflector, each auxiliary reflector being placed outside of the internal space. 
Thompson teaches at least two auxiliary reflectors fastened to the main reflector, each auxiliary reflector being placed outside of the internal space. [#12a, #12b in Fig 3A; Col 6; Lines 5-25 has projections which are the auxiliary reflectors outside the main target #10] 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the target in Benson by placing the auxiliary targets at a distance from the main target as taught by Thompson to provide differentiated structures and distinctive points of reference for data registration.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (WO 9511465 A2) in view of Thompson (US 9846232 B1) as applied to claim 1 above, and further in view of Maruyama (US 20090137906 A1).
Regarding claim 10, Benson does not explicitly teach during an inspecting phase: a) exposing the target to an incident acoustic wave emitted by an acoustic emitting source, the incident acoustic wave propagating along an axis of incidence, the axis of incidence being inclined by an angle smaller than 30° to an axis perpendicular to the base plane of the target; 
b) consecutively to a), detecting an acoustic wave reflected by the target, the reflected acoustic wave propagating along an axis of reflection parallel to the axis of incidence;  
c) on the basis of the acoustic wave detected in b), determining a position of the target, the position comprising a location and/or an orientation of the target; the method also comprising: 
 d) taking into account a reference position of the target, comprising a reference location and/or a reference orientation of the target; 
e) comparing the position of the target, resulting from c), with the reference position.  
Maruyama teaches that, during an inspecting phase[0051 has monitoring location of the target with ultrasound]: a) exposing the target to an incident acoustic wave[Fig 2A, 2B has incident wave; 0038,0039] emitted by an acoustic emitting source[Fig 2B has ultrasonic probe], the incident acoustic wave propagating along an axis of incidence, the axis of incidence being inclined by an angle smaller than 30° to an axis perpendicular to the base plane of the target[Fig 2B]; 
b) consecutively to a), detecting an acoustic wave reflected by the target, the reflected acoustic wave propagating along an axis of reflection parallel to the axis of incidence[#20 in Fig 2B; 0036-0039 has detection of acoustic wave]; 
 c) on the basis of the acoustic wave detected in b), determining a position of the target, the position comprising a location and/or an orientation of the target[0039 has identifiying location of target]; the method also comprising:  
d) taking into account a reference position of the target, comprising a reference location and/or a reference orientation of the target[0047, 0053]; 
e) comparing the position of the target, resulting from c), with the reference position.[0006-0007 has displaying of image for user])
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the target in Benson with acoustic waves for tracking the object as taught by Maruyama in order to track the target and display it to the user.
Regarding claim 11, Benson does not explicitly teach f) on the basis of the comparison resulting from e), estimating a movement of the target with respect to the reference position. 
Maruyama teaches f) on the basis of the comparison resulting from e), estimating a movement of the target with respect to the reference position. [0006-0007 has displaying image to user any movement and changes would be shown to the user].  
Regarding claim 12, Benson does not explicitly teach wherein the reference position is estimated by implementing a), b) and c) prior to the inspecting phase. 
Maruyama teaches wherein the reference position is estimated by implementing a), b) and c) prior to the inspecting phase. [The first image acquired by the system determines the reference position and 0006-0007 has displaying image to user so any movement and changes would be shown to the user]
Regarding claim 13, Benson does not explicitly teach wherein the reference position is defined on the basis of a plan or of a three-dimensional model.
Maruyama teaches wherein the reference position is defined on the basis of a plan or of a three-dimensional model[0001-0007 has display of ultrasound images to user].  
Regarding claim 14, Benson does not explicitly teach wherein the target is fastened to a piece of equipment or to a structural element, the method comprising estimating a movement of the piece of equipment or of the structural element with respect to a reference configuration. 
Maruyama teaches wherein the target is fastened to a piece of equipment or to a structural element, the method comprising estimating a movement of the piece of equipment or of the structural element with respect to a reference configuration. [Fig 1 and 2A, 2B has the needle being the equipment and the configuration reference being the biopsy target in 0051].  


Other Pertinent References
Downs (US-4356880-A)[Abstract and figs 3-6]- shows an ultrasonic target comprising three main faces, extending from a main vertex, the main faces forming a main trirectangular trihedron [Abstract has sonic reflector of three mutually perpendicular walls of sound reflective material each of a generally right triangular shape];  defining a main base plane, lying facing the main vertex, and forming a base of the main trirectangular trihedron[Abstract has sonic reflector of three mutually perpendicular walls of sound reflective material each of a generally right triangular shape]; the target comprising at least one auxiliary reflector fastened to the main reflector, the or each auxiliary reflector[Abstract; Figs 3-6 have plural reflectors]: comprising three auxiliary faces, extending from an auxiliary vertex, the auxiliary faces forming an auxiliary trirectangular trihedron[Abstract; Figs 3-6 have plural reflectors each of which is sonic reflector of three mutually perpendicular walls of a right triangular shape]; defining an auxiliary base plane, lying facing the auxiliary vertex, and forming a base of the auxiliary trirectangular trihedron[Fig 3 and 6 have all the reflectors on a base]; the target being such that the auxiliary base plane or each auxiliary base plane, is parallel to the main base plane[Fig 4 have all the reflectors on different bases meaning  base of #36 and #34 is parallel to main base #35];  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645